 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28Diamond Walnut Growers, Inc. and Cannery Work-ers, Processors, Warehousemen and Helpers, Local 601, International Brotherhood of Team-sters.  Cases 32ŒCAŒ13479 and 32ŒRCŒ3553 August 7, 1998 SUPPLEMENTAL DECISION AND DIRECTION OF THIRD ELECTION BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN The issue in this proceeding on remand from the United States Court of Appeals for the District of Co-lumbia is whether the Board should set aside a 1993 rep-resentation election, which the Union lost.1  The facts of this case are more fully set forth in the Board™s original decision and in the court decisions.  In sum, the Respondent operates a walnut processing and distribution business in Stockton, California.  For a num-ber of years prior to 1991, the Union was the collective-bargaining representative of the Respondent™s permanent and seasonal employees.  In September of that year, the Union commenced an economic strike against the Re-spondent after negotiations failed to produce a bargain-ing agreement to succeed the one that expired 2 months earlier. The strike was accompanied by a Union-sponsored international boycott of the Respondent™s product.  The Respondent continued operations by hiring permanent replacements. Over the course of 2 months in late 1992, the Board conducted a representation election among the Respon-dent™s striking and replacement employees.  Objections to that election, which the Union lost, resulted in the Board™s direction of a second election.  That election took place in October 1993.  The Union, which again failed to gain a majority vote in its favor, filed objections leading to the present inquiry.                                                                                                                      1 On January 20, 1995, the National Labor Relations Board issued a Decision, Order and Direction of Third Election in this proceeding, 316 NLRB 36, finding that the Respondent™s workplace assignment of three employees who returned to work after their participation in a strike violated Sec. 8(a)(3).  The Respondent filed a petition for review of the Board™s Order with the United States Court of Appeals for the District of Columbia Circuit, and the Board cross-petitioned for enforcement of its Order.  On March 29, 1996, a divided panel of the court granted the Respondent™s petition and denied the Board™s cross-petition.  80 F.3d 485.  Thereafter, the full court vacated the panel™s decision and reheard the case en banc.  On May 20, 1997, the court affirmed the Board™s Order in part and denied enforcement in part.  113 F.3d 1259.  The case was remanded to the Board for further proceeding. By letter dated September 25, 1997, the Board notified the parties that it had accepted the remand and invited the parties to file statements of position with respect to the issues raised by the court™s opinion.  The Respondent and the Union filed statements of position. The Respondent has requested oral argument on the remanded is-sues.  The request is denied as the record and the position statements adequately present the issues and the positions of the parties. Shortly after the direction of second election, the Un-ion requested the Respondent to reinstate several strikers to ﬁimmediate active employment,ﬂ noting that it was ﬁimportant that the replacement workers . . . hear from Union sympathizers.ﬂ  The Respondent assigned three of the strikers to work that differed from their prestrike job categories, even though there was seasonal work avail-able in these categories.  (It is undisputed that there were no year-round job vacancies in these categories.)  The Board found that these job assignments were discrimina-tory and in violation of Section 8(a)(3). It also set aside the second election and directed a third one on the basis of the unlawful job assignments.2 In the D.C. Circuit™s en banc decision, a court majority affirmed the Board™s findings and enforced its Order only with respect to one striker, Alfonsina Munoz.  The court remanded the case for the Board to determine whether there was still a basis for setting aside the elec-tion.  Having accepted the court™s remand, I view it as the law of the case.  I further conclude that the Respon-dent™s discriminatory job assignment for Munoz requires holding yet another election. The Board™s decision to set aside the second election was undertaken pursuant to the Board™s traditional prac-tice under Dal-Tex Optical Co.3 of nullifying any repre-sentation election conducted amid contemporaneous un-fair labor practices.  The Dal-Tex rule is premised on the notion that unfair labor practices committed during the ﬁcritical periodﬂ prior to an election is ﬁa fortiori conduct which interferes with the exercise of a free and untram-meled choice in an election.ﬂ Id. Subsequently, the Board has recognized a narrow exception to the Dal-Tex rule, i.e., that some actions, although violations of Section 8(a)(1) of the Act, may be so minimal or isolated that it is ﬁvirtually impossible to conclude that they could have affected the results of the election.ﬂ4 This determination is based ﬁon the number of violations, their severity, the extent of dissemination, the size of the unit, and other relevant factors.ﬂ5 The Respondent argues that this ex-ception is equally applicable to 8(a)(3) violations, par-ticularly where, as here, only one such violation was  2 Although the Board severed Case 32ŒRCŒ3553 from Case 32ŒCAŒ13479 and remanded the former to Region 32 with direction to conduct a third election, no election was ever held. 3 137 NLRB 1782, 1786Œ1787 (1962). 4 Super Thrift Markets, 233 NLRB 409 (1977).  See also Clark Equipment Co., 278 NLRB 498, 505 (1986) (election in unit of 800 not set aside by threats of loss of benefits, interrogations, and ﬁmomentaryﬂ interference with distribution of union literature where all incidents involved only 1 or 2 employees and a total of only 8 different employ-ees, no evidence of dissemination, and election results not close) and Caron International, Inc., 246 NLRB 1120 (1979) (election in unit of 850 not set aside by threat of discharge to 1 employee where no evi-dence of dissemination, employees worked at 5 different locations, and the employee received assurance from a management official that he could be discharged only for poor job performance). 5  Ibid. 326 NLRB No. 4  DIAMOND WALNUT GROWERS, INC. 29found to have occurred during the preelection period.  
Without deciding whether I would ever find an exception 
to the 
Dal-Tex
 rule in the circumstance of a preelection 
8(a)(3) violation, I find no basis for making an exception 
here. 
The Board™s original decisi
on below to set aside the 
second election was based on three reasons: (1) the seri-

ous nature of the Respondent™s 8(a)(3) violations, ﬁin 
which employees were denied jobs solely because of 
their protected strike activity, while at the same time be-
ing placed in positions that 
were among the lowest pay-
ing in the plantﬂ; (2) the implicit broad dissemination of 

the discriminatory job placements to other unit employ-
ees, who were ﬁparticularly likelyﬂ to become aware of 
the disadvantaged situation of former strikers ﬁsent back 
into the unit for the express purpose of communicating 
the Union™s message to the unit employeesﬂ; and (3) the 
unfair labor practices™ closeness in time to the election.  
316 NLRB at 39. 
In my view, the court™s reduction in number of 8(a)(3) 
violations resulting from its decision does not make the 
aforementioned rationale inapplicable here.  The single 
violation remains a serious one.  The Respondent dis-
criminatorily assigned returning striker Munoz to a low-
paying job cracking and inspecting walnuts, rather than 
to a job in her prestrike position of forklift driver, be-
cause of concerns arising from her participation in the 
strike.  Furthermore, although not expressly noted by the 
Board in its prior decision, the violation continued 
throughout the 2-week period preceding the election.  It 

is reasonable to infer that such continuing discrimination 
would have a greater impact on unit employees than, for 
instance, an unlawful stat
ement made in a momentary 
conversation. 
I continue also to rely on the fact that the discrimina-
tory job assignment was notorious, manifest to all em-
ployees in one of the Respondent™s most populous de-
partments.  The union made unconditional offers to re-
turn to work on behalf of certain strikers, including Mu-
noz, openly admitting to the Respondent that their return 
would allow the replacement employees an opportunity 

to hear from union sympathizers before the rerun elec-
tion.  The Employer subsequently sent a memo to all 
employees on September 21, 1993, informing them that a 
small group of strikers would be returning to work and 
that they ﬁwill be trying to convince employees to sup-
port the Union in the upcoming election.ﬂ  It is also un-
disputed that Munoz ﬁfreely 
roamedﬂ the plant during her 
breaks to campaign for the Union.  Under these circum-

tances, the relationship between Munoz™ discriminatory 
job assignment and the election was obvious to all em-
ployees, since Munoz had returned to work for the ex-
press purpose of campaigning for the Union.  Finally, as 
previously indicated, the discrimination occurred proxi-
mate to the election, increasing the likelihood that it had 
an impact on the employees™ choice. 
For the foregoing reasons, I find that this is not a case 
where it is ﬁvirtually impossibleﬂ to conclude that the 
discriminatory preelection job assignment given to Mu-
noz could have adversely affected the election results.  In 
accord with the general 
Dal-Tex
 rule, I shall set aside the 
second election and direct a third election.
6    CHAIRMAN 
GOULD, concurring and dissenting in part. 
For institutional reasons, I 
concur with Member Fox™s 
view that the Respondent™s vi
olation of Section 8(a)(3) 
warrants setting aside the second election.  I write sepa-
rately, however, to emphasize my view that another, even 
more substantial basis exists for holding a third election.  
As I stated in the Bo
ard™s previous decision,
1 I would 
sustain the Union™s Objectio
n 17 and find that the Re-gional Director™s refusal to
 conduct the second election 
by mail ballot precluded the possibility of a fair election 
for eligible unit voters who were engaged in a protected 
strike against the Employer. 
The second election took place on October 8 and 9, 
1993, more than 2 years after the strike began.  Prior to 
                                                          
 6 There were two union objections to the second election that a ma- 
jority of the Board panel found unn
ecessary to pass on in light of its 
conclusion that the unfair labor practi
ces were sufficient to set aside the 
election.  See 316 NLRB at 39 fn. 15.  One of those objections, Objec-
tion 5, alleged that certain individuals whom the Union claimed were 
statutory supervisors, interfered with the election by removing and 
defacing union campaign materials.  This objection has now been re-
solved as a result of a separate ch
allenge proceeding in which the indi-
viduals in question were found not to be statutory supervisors and thus 
eligible to vote in the election. The other objection, Objection 17, alleged that the Regional Director 
interfered with the fair operation of
 the election process by failing to 
conduct the second election by mail ballot. I agree with Chairman 

Gould that the Regional Director erred in relying on Sec. 11336.1 of the 
Casehandling Manual in his decision recommending that Objection 17 
be overruled.  That provision, wh
ich pertains to mixed manual-mail 
elections, states, inter alia, that mail
 ballots should not be sent to em-
ployees who ﬁare on leave of abse
nce due to their own decision or 
condition.ﬂ  I agree that that provisi
on clearly was not intended to apply 
to striking employees.  I also agree that the use of mail ballots or a 
combination of mail and manual ballot
s is appropriate in circumstances 
where striking employees who are othe
rwise eligible to vote are likely 
to have difficulty participating in 
a manual election because they have 
left the area or are employed elsewhere. 
Nevertheless, under the particular 
circumstances of this case, I do 
not find that the Regional Director™s refusal to conduct the election by 
mail ballot constitutes an independent basis for setting aside the elec-
tion.  The Board traditionally has employed an abuse of discretion 

standard for determining whether to
 overturn the decision of a Regional 
Director involving the mechanics of an election.  
National Van Lines
, 120 NLRB 1343, 1346 (1958).  Accord:  
Shepard Convention Services,
 314 NLRB 689, 690 (1994), enf. denied on other grounds 85 F.3d 671 
(D.C. Cir. 1996).  When the Regional Director informed the parties 
orally in October 1993 , that the 
election would be conducted manually, 
the Union filed a special appeal to th
e Board in which it contended that 
the election should be conducted by mail. The Board denied the Un-

ion™s special appeal, and the manua
l election was conducted on October 
7 and 8, 1993. Given the Board™s denial of the appeal, I am unable to 
find that it was an abuse of discretio
n for the Regional Director thereaf-
ter to proceed with a manual election. 
1 316 NLRB 36, 39Œ40 fn. 15. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30the election, the Union asked Board Region 32 officials 
to conduct a mail ballot election.  Diamond Walnut op-
posed this request, and the Re
gional Director denied it. 
In postelection proceedings,
 the Acting Regional Di-
rector overruled the Union™s objection to the failure to 

conduct a mail ballot.  He re
lied on the statement in Sec-tion 11336 of the Board™s Casehandling Manual that ﬁthe 
use of mail balloting, at least in situations where any 
party is not agreeable to the us
e of mail ballots, should be 
limited to those circumstances
 that clearly indicate the infeasibility of a manual election.ﬂ  The Union had ar-
gued that many striking employees had either moved out 
of the Stockton, California area or were working else-
where at different times at the time of the rerun election 
and, therefore, might not be 
able to participate in a man-
ual election. The Acting Regional Director, however, 
expressed the view that st
riking employees are not enti-
tled to special considerations, noting that Section 
11336.1 of the Casehandling Manual states that mail 
ballots should not be used for employees who are absent 
ﬁdue to their own decision.ﬂ 
The Board utilizes an abuse of discretion standard for 
assessing the propriety of th
e Regional action challenged 
here. Under that standard, Regional Directors enjoy wide 
latitude in determining the method by which elections 
shall be conducted; but there are limits. Clearly, a Re-
gional Director™s refusal to conduct a mail ballot cannot 
stand if it is inconsistent with Board precedent and frus-
trates Congressional legislative intent.  In my view, that 
is exactly what happened here.  The rationale for denying 
a mail ballot election request here is inconsistent with 
current Board law pertaining 
to circumstances in which a 
mail ballot election can (and generally should) be held, 

even absent the agreement of
 all parties. More impor-
tantly, the failure to make a reasonable accommodation 
in the situation of replaced strikers who are eligible unit 
voters effectively nullified their right to vote mandated 
by Congress through the enactment of Section 9(c)(3) of 
the Act. 
Initially, I note that the Acting Regional Director™s 
sole source of authority for overruling the Union™s objec-

tion is the Board™s Casehandling Manual.  The Board in 
San Diego Gas and Electric
, 325 NLRB 1143 (1998), 
abandoned the ﬁinfeasibilityﬂ standard set forth in the 
Casehandling Manual and provided guidelines in keeping 
with the Board™s decision.  Under the holding of the 
Board in 
San Diego Gas and Electric,
 a mail ballot elec-
tion is appropriate where elig
ible voters are scattered 
because of job duties over a wide geographic area; where 
eligible voters™ work schedules vary such that they are 

not present at common locations and at common times; 
and where there is a strike, a 
lockout or picketing in pro-
gress.  Since this is a strike situation a mail ballot is ap-
propriate under the standards which have been adopted 
by the Board.  In any case the provisions of this manual 
do not constitute ﬁa form of authority binding . . . on the 
Board.ﬂ  See Casehandling Ma
nual, Purpose of Manual.  
See also Shepard Convention Services
, 314 NLRB 689 
(1994), enf. denied 85 F.3d 671 (D.C. Cir. 1996).  A for-

tiori, these provisions cannot supersede or substitute for 

the provisions of the Act itself, for formal decisional 
precedent, or for the Board™s Rules and Regulations. 
In any event, the Acting Regional Director erred in his 
interpretation of the Manual™s provisions.  Essentially, he 

indicated that those provisions barred him from directing 
a mail ballot election over the Employer™s objection un-
less a manual election was infeasible.  The Manual itself 
encourages Regional Directors to explore the possibili-
ties of a mail ballot election ﬁparticularly where long 
distances are involved, or wher
e eligible voters are scat-tered because of their duties.ﬂ  In addition, the Board has 
never held or construed the Casehandling Manual so nar-
rowly as to require them only in situations where it 
would be impossible to conduct a manual ballot election.  
See, e.g., San Diego Gas 
& Electric, supra
 (Chairman 
Gould concurring at p. 5Œ6)
; Reynolds Wheels Interna-
tional
, 323 NLRB 1062 (1997); 
London™s Farm Dairy,
 323 NLRB 1057 (1997
); Oneida Country Community 
Action Agency
, 317 NLRB 852 (1995); 
Shepard Conven-
tion Services,
 314 NLRB 689 (1994).  Moreover, the 
General Counsel has recently reiterated the view which I 
expressed in 
London™s Farm Dairy
, supra at 2 fn. 3; 
Wil-lamette Industries
, 322 NLRB 856 (1997) (Chairman 
Gould, concurring at 856), 
where I emphasized the im-
portance of ﬁan unduly burd
ensome strainﬂ on Agency 
resources as a factor to be taken into account by the Re-
gional Director in ordering postal ballots.
2  This view is 
fortified by my concurring opinion in 
San Diego Gas and 
Electric, supra. 
The Acting Regional Director 
also erred in relying on 
the provision in Section 11336.1 of the Manual.  I do not 
agree that the situation of
 employees exercising their 
statutorily protected right to 
strike can be compared to 
that of employees who ﬁare on a leave of absence due to 
their own decision or condition.ﬂ That phrase obviously 
                                                          
 2  NLRB Office of the General Counsel Field Memorandum OM 98-
7, issued January 30, 1998, where the General Counsel, referring to our 
precedent and authorities cited in my
 opinions, said the following: 
 As you know, the Fiscal Year 1998 budget appropriation to the Na-
tional Labor Relations Board is in
adequate to fully fund traditional 
Agency activities.  The shortfall in
 budget resources is impacting on all 
Agency programs from employee benefits to infrastructure mainte-
nance and development.  As you al
so know, the conduct of representa-
tion elections by mail ballot obviates
 the need for a Board agent to 
travel to a site often far distant fr
om his or her duty station to conduct 
manual balloting.  Many elections ma
y, therefore, be conducted at less 
expense to the Agency by the use 
of mail ballots.  Cognizant of the 
need to conserve Agency budget re
sources wherever and whenever 
possible, in the exercise of their di
scretion to establish the mechanics of 
the election process, Regional Directors should closely consider direct-

ing the conduct of elections by mail ballots if doing so would save 
Agency funds, consistent with 
Casehandling Manual Sec. 11336 and 
the decisions of the Board, including those discussed above. 
 DIAMOND WALNUT GROWERS, INC. 31was meant to refer to employees who are currently work-
ing for the employer and who 
are away for reasons unre-
lated to their employment.  It clearly was not intended to 
refer to striking employees. 
Replaced economic strikers who are unable to partici-
pate in a manual, on-site election are entitled to special 

consideration in election situ
ations.  Section 9(c)(3) of 
the Act grants economic strikers the right to vote in rep-
resentation elections conducted within 12 months from 
the inception of a strike. Congress amended the Act in 
1959 to include this express eligibility provision 
 to eliminate the Taft-Hartley total prohibition against 
eligibility for replaced economic strikers in representa-
tion elections in order to prohibit unfair ﬁunion bust-

ingﬂ practices by employers who under Taft-Hartley 
could precipitate a strike for the purpose of replacing 
strikers, call for an NLRB election in which the re-
placements vote against the union, and thus get rid of 
the union.
3  Addressing this amendment, Senator Case of South 
Dakota commented:  
 I believe everyone would have to admit that if one loses 

his right to vote by engaging in a concerted stoppage of 
work, the right to strike has been effectively curtailed, 

crippled, and defeated.
4  The Board has endeavored to give full expression in its 
representation elections to th
e stated purpose underlying Section 9(c)(3). 
American Metal Products Co
., 139 
NLRB 601 (1962), waived the usual practice of declining 
to direct an election in the face of unresolved unfair labor 
practices in order to hold an election within the 12-month 
strike anniversary.  
Kingsport Press, Inc
., 146 NLRB 260 
(1964), established an expedited procedure for circum-

stances in which the 12-month striker eligibility period 
might expire under normal casehandling procedures.  
Jeld-Wen of Everett
, supra, held that the 12-month eligi-
bility period for a first election would be applied to pre-
serve the original eligibility of replaced economic strik-
ers in any subsequent rerun election.  285 NLRB at 121.  
In fact, this holding will apply to the direction of a third 
election here. 
Any consideration of the mail ballot option for an elec-
tion involving eligible replaced economic strikers must 

likewise comply with the Congressional mandate to 
avoid their disenfranchisement.  It must also contemplate 
the realities of a replaced st
riker™s situation. Once re-
placed, most strikers will more likely than not have to 
take other jobs in order to make ends meet.  (After all, 
they have no immediate right to return to work even if 
the strike ends.)  Some of them will necessarily move out 
                                                          
                                                           
3 Jeld-Wen of Everett, Inc
., 285 NLRB 118, 119 (1987). 
4 Cong. Rec. Apr. 21, 1959, at 5732, 2 Leg. Hist. at 1065(1).
 of the immediate area of thei
r former workplace.  Neither 
act represents an abandonment of interest in returning to 
their prestrike jobs. This di
spersed replaced striker popu-
lation faces obvious practi
cal difficulties (work sched-
ules, transportation, finances, etc.) if required to return to 

the struck workplace to vote in an election that is critical 
to the ultimate success of their protected work stoppage.  

Under these circumstances, a regional director frustrates 
the purpose of 9(c)(3), and renders null its assurance of 
replaced strikers™ eligibility, by failing to direct a mail 
ballot election. 
My position here accords with the Board™s actions not 
only in 
San Diego Gas & Electric
, supra, but also in 
Lone Star Northwest, Inc
., 36-RD-1434 (1994) (unpub-
lished).  There the Acting Regional Director had directed 
a manual ballot election rejecting a mixed manual-mail 
ballot election for the eligible economic strikers (mail) 
and their replacements (manual). The Board granted re-

view.  Following the grant of review and the employer™s 
action agreeing to stipulate to a mixed mail-manual elec-
tion the Board directed a mixed manual-mail ballot elec-
tion.   
In that case, the Regional 
Director™s Direction of Elec-
tion of which we granted review best demonstrates the 
consequences of the plurality™s decision today when he 
said:  
Strikers who are temporarily employed elsewhere are 
so employed due to 
their own decision. 
In a democratic societyŒparticularly one which pro-
tects the right to strike, and to vote while striking, under 
the National Labor Relations ActŒwe both mock and 
give the lie to the policies of our statute and our Nation 
when we disenfranchise workers who undertake the ﬁde-
cisionﬂ to withhold their labor because of a dispute with 
their employer and find work el
sewhere.  That is not the 
system for which Congress opted in 1959 when it voted 
to enfranchise economic strikers
.  Yet that is the system 
which the plurality votes for today. 
I would adhere to the Landrum-Griffin amendments of 
1959 which establish some of the parameters for our 
Agency.  I would reverse the 
Regional Director™s deci-
sion rendered, as it was, prior to extant precedent such as 
San Diego Gas & Electric, 
supra; London™s Farm Dairy, 
Inc., supra; Reynolds Wheels International
, supra; Wil-lamette Industries
, supra; and Shepard
 Convention Ser-
vices, supra.  I would thus honor the statutory policies 
which, consistent with the values of our democratic sys-
tem of government in the Un
ited States, promote enfran-
chisement for all employees
. I, therefore, dissent.
5  Accordingly, for all the reasons set forth above, I 
would reverse the Regional Director™s decision not to 
 5 Member Hurtgen notes that the 
second election had a participation 
rate of 88.9 percent.  As I stated in
 the previous decision at fn. 15, the 
relevant point here is that
 more than 100 employees failed to
 vote, a
 number which is sufficient to affect the outcome of the election 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32provide for a mail ballot here.  It constitutes an abuse of 
administrative discretion.  I dissent. 
 MEMBER HURTGEN
, dissenting in part. 
I do not agree that the single unfair labor practice in 
this case warrants the overturning of an election. 
My colleagues apply an essentially per se rule that un-
fair labor practices committ
ed during the critical period 
will result in the overturning of an election.
1 I would not apply any per se rules or virtually per se 
rules.  In my view, each case must be evaluated on its 
own facts to determine whether, in all of the circum-
stances, the conduct was such as to preclude a fair elec-
tion.  In the instant case, th
ere was a single unfair labor 
practice directed toward a si
ngle employee, in a unit of 
1300 employees.  Further, th
e unfair labor practice was a 
wrongful assignment, not a termination.  There is no 
showing that the assignment prevented the employee 
from communicating with her fellow employees at the 
workplace or elsewhere.  Indeed, as my colleagues con-
cede, the employee ﬁfreely roamedﬂ the plant during her 
breaks to campaign for the Union. 
My colleagues also say that there was ﬁimplicit broad 
disseminationﬂ of the assignment, and that it was ﬁpar-
                                                          
 1 Their one exception is a situation wh
ere it is ﬁvirtually impossible to 
conclude that [the unfair labor practices] affected the results of the 
election.ﬂ  ticularly likelyﬂ that word of the assignment would 
spread.  The very language of these quoted phrases is a 
testament to the obviousŠthere is no hard evidence to 
support the assertion. 
As to Objection 17, for the reasons set forth in my dis-
sent in San Diego Gas & Electric
, 325 NLRB 1143 
(1998), I would not set aside the election based on its 
manual (rather than by mail) character. 
I do not agree that a mail ballot is essential to the abil-
ity of the strikers to vote.  Both previous elections were 

held during the strike, and both were manual.  In the first 
one, 1190 employees voted (including challenges), a 
participation rate of 91.5 percent.  In the second election, 
1140 employees voted (including challenges), a partici-
pation rate of 88.9 percent. In addition, there is no show-

ing that the nonvoting employees consisted dispropor-
tionately of striking employees.  Thus, based on actual 
experience in this unit, there is no basis for saying that a 
mail ballot is essential for striker participation in the 
election. More fundamentally, however, in the instant case, this 
issue was resolved by the Bo
ard before the election.  
Thus, the Regional Director 
denied the Petitioner™s re-
quest for a mail ballot, the Petitioner appealed, and the 
Board denied that appeal. 
 [Direction of Third Election omitted from publica-
tion.]
 